Citation Nr: 1741023	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for headaches, to include as due to exposure to environmental hazards, and/or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from to October 1988 to March 1989. The Veteran served on active duty from November 1990 to July 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in July 2014 and September 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The most probative evidence of record shows that the Veteran's current headaches were not manifested during service and such disorder is not otherwise shown to be a result of active military service.



CONCLUSION OF LAW

The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In July 2014 and September 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317 (a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). Generally, so long as the disability has existed for six months or more from the earliest date that it became manifest, the disability will be considered chronic. 38 C.F.R. § 3.317 (a)(4). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of her appeal. These records contain complaints of headaches. Service treatment records (STRs) do no indicate an in-service injury. Military personnel records, however, indicate that the Veteran served in the Southwest Asia Theater of Operations during the Gulf War, and headaches is listed as a sign or symptom that may be a manifestation of an  undiagnosed illness under 38 C.F.R. § 3.317 (2016). The remaining inquiry is whether the evidence demonstrates the incurrence of headaches in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's headaches are related to her military service.

In July 1997, the Office of the Secretary of Defense notified the Veteran that her unit was stationed near Khamisiyah, Iraq and that weapons and rockets were destroyed in a burn pit area at Khamisiyah in early March 1991. The nerve agents sarin and cyclosarin may have been released into the air and the Veteran may have been exposed to low levels of the nerve agents. The notice explained that an analysis showed that the exposure levels would have been too low to activate chemical alarms or to cause any symptoms at that time. The notice indicated that 
although little is known about the long-term effects from a brief, low level exposure to nerve agents, the current medical evidence indicated that long-term health problems were unlikely.

Post-service treatment records show complaints of headaches.  For example, in June 1996, the Veteran was seen for left ear pain at which time complaints included "some headaches."  The assessment was left otitis externa.  In September 1997, a medical form showed a positive check mark next to the disorder of "migraine headaches."  A December 1998 record showed that on a review of systems, the Veteran complained of "frontal headaches, right ear discharges."  The Veteran also complained of headaches in April 2007.  In May 2008, the Veteran complained of headaches that were triggered by wearing hair rollers, head scarfs, and pulling her hair back into a ponytail. The Veteran was afforded a VA Gulf War examination in September 2008 and did not complain of headaches.

In July 2009, the Veteran submitted three articles, and later submitted a few more, in support of her claim for service connection for headaches. In one article, "Experts, Troops Support Bill to Limit Burn Pits" published in the Military Times, the author asserted that service members and their families believe exposure to smoke from open-air burn pits in Iraq and Afghanistan has caused lung lesions, respiratory problems, cancer, blood disorders and even death in some Gulf War veterans.   October and November 2009 VA treatment records indicate that the Veteran complained of headaches.  In a February 2010 statement, the Veteran's colleague averred that the Veteran experienced headaches 2 to 3 times per week, and that the headaches would last for 5 to 6 hours. The Veteran was reportedly sensitive to light and noise when she experienced a headache. 

During an August 2010 VA general medical examination, the Veteran reported sinus headaches that began in service. The Veteran reported treating the headaches in-service with psuedophed and cold packs as needed. The examiner diagnosed the Veteran with perineal allergic rhinosinusitis that severely impacted her daily activities, to include chores and driving, "secondary to headaches." The Veteran was afforded a VA general medical examination in November 2011 and did not complain of headaches. During a December 2011 VA examination, the Veteran complained of headaches and rated her pain a 10 out of 10. 

In May 2012 statements, the Veteran's mother, sister and husband averred that the Veteran complained of headaches 3 to 4 times per week since she returned from the Gulf War. They spoke of the Veteran's constant medical treatment for headaches and the detrimental impact the headaches had on the Veteran's quality of life. A June 2016 VA treatment record documented the Veteran's complaint of headaches. 

In several statements and during the May 2012 hearing, the Veteran testified that she has had headaches since serving in Saudi Arabia during the Gulf War. The Veteran testified that she was exposed to smoke during waste detail and that her headaches were secondary to her allergies/sinuses. The Veteran testified that her allergies/sinuses have worsened since her service in the Persian Gulf. Since March 2013 until the present, the Veteran has intermittently complained of headaches. 

A November 2011 VA medical examiner opined that it is less likely than not that the Veteran's headaches are manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness. The Board found the medical opinion inadequate in a September 2016 Remand as the examiner did not "consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability" or address the Veteran's "exposure to environmental hazards."

In a March 2017 medical opinion, the VA examiner determined that it was less likely than not that the Veteran's headaches are related to service, including any claimed exposure to environmental hazards. The examiner considered the Veteran's lay statements, including statements by her husband, mother, sister and daughter.  The examiner reviewed the clinical evidence of record and noted that the records were nearly absent of evidence showing that the Veteran frequently complained of headaches. According to the examiner, the only objective evidence is a May 2008 medical note in which the Veteran stated that she had intermittent headaches for approximately 2 years and that she thought that the headaches were related to wearing hair rollers, scarves, and/or ponytail holders while lying down. The Veteran also claimed that her headaches were related to: exposure to environmental hazards, allergies, and/or chronic fatigue syndrome. The examiner ultimately opined that he could find no evidence that the Veteran's claimed frequent headaches are a result of any in service event, to include exposure to environmental hazards. 

Upon review of the evidence, the Board finds that the March 2017 medical opinion speaks to the issue at hand and affords the opinion significant probative value. It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). The examiner considered the evidence of record, to include the Veteran's lay statements, and provided an adequate rationale in determining that the Veteran's headaches are unrelated to her military service. 

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board considered the Veteran's contentions that her headaches are the result of her exposure to environmental toxins, specifically related to burn pits, during her service in the Gulf War. However, the Veteran does not possess the specialized knowledge or medical expertise to determine the etiology of her headaches or the nexus/relationship between her headaches and her military service.  As headaches can have many causes (as demonstrated in the record here), medical expertise is necessary to determine its etiology.  Indeed, while lay persons are competent to report objective signs of illness, and there is no requirement that there be competent evidence of a nexus between an undiagnosed illness and service, see Gutierrez v. Principi, 19 Vet. App. 1, 8-9, here, the medical evidence of record and medical opinion evidence indicate that the Veteran's headaches are not likely signs or symptoms of an undiagnosed illness.  Most of the medical evidence in the claims file suggests that the Veteran complained of headaches in conjunction with her allergies/sinus disability.  Thus, the Veteran may not avail herself of the presumption of a nexus between her claimed disability and her service in the Gulf War.  Rather, she must otherwise show a nexus between her symptoms and her service based on persuasive medical evidence. 

Indeed, the Board recognizes that the Veteran contends that she has suffered from headaches since service.  Her lay contentions, however, are insufficient to persuade the Board that any headaches that she has experienced over the years are a continuing disease process of symptomatology noted during service as opposed to acute episodes in response to post-service events separate and distinct from any in-service symptomatology.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). During the May 2008 VA examination, the Veteran reported that her headaches were triggered by wearing hair rollers, head scarfs, and pulling her hair back into a ponytail when laying down. During a September 2008 Gulf War examination the Veteran did not report experiencing headaches.  The Veteran reported during her August 2010 VA general medical examination, that she suffered from sinus headaches that began in service.  The August 2010 examining physician diagnosed the Veteran with perineal allergic rhinosinusitis.  (Service connection for allergies/sinus disability was denied in a July 2014 Board decision.)  Thus, the Veteran has attributed her headaches to different events which is not persuasive evidence of a continuing disease process of symptomatology noted during service.

Furthermore, the Board has also considered the articles the Veteran submitted; one in particular entitled, "Experts, Troops Support Bill to Limit Burn Pits," Military Times. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, while the articles address the potential relationship between lung lesions, respiratory problems, cancer, blood disorders and even death and service in the Gulf War, these articles do not contain any information or analysis specific to the Veteran's case. As such, the article evidence submitted by the Veteran is of limited probative value. 

For the foregoing reasons, the Board finds that service connection for headaches must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102 ; Gilbert, supra.

      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for headaches, to include as due to exposure to environmental hazards, and/or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


